Citation Nr: 0607176	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, among other things, 
granted the veteran's claim of entitlement to service 
connection for headaches, evaluated as 20 percent disabling 
effective June 10, 2002.  The veteran perfected a timely 
appeal of this determination to the Board.

In October 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  At and subsequent to the 
hearing, additional evidence was submitted accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran was afforded a VA examination in 
December 2002 in connection with his claim.  At his October 
2005 hearing before the Board, however, the veteran stated 
that his condition has worsened since he was last evaluated 
and that, while his headaches may be somewhat less frequent, 
they are much more severe.  The veteran also submitted a log 
noting the frequency of his headaches, their severity, and 
whether he missed work due to the headaches.  Because the 
veteran alleges that his condition has worsened, the Board 
concludes that this matter must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Prior to conducting a new examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received recent treatment at 
the Winston-Salem, North Carolina, VA Medical Center.  The 
veteran also indicated that he had an appointment at this 
facility dated in October 2005 and that in this appointment 
he may receive a referral for a CAT scan in connection with 
his headache condition.  The veteran's claims file also 
indicated that the veteran has also been treated at the 
Durham VA Medical Center.  The RO should therefore update the 
veteran's claims file to include records from the Winston-
Salem VA Medical Center dated since July 2005, to include any 
appointments in October 2005 and the results of any CAT scan 
or other test related to the veteran's headache condition, 
and from the Durham VA Medical Center dated since March 2000.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him for his 
headache condition since service.  This 
should specifically include records from 
the Winston-Salem VA Medical Center dated 
since July 2005, to include any 
appointments in October 2005 and the 
results of any CAT scan or other test 
related to the veteran's headache 
condition, and from the Durham VA Medical 
Center dated since March 2000.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected headache 
condition.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should state whether the 
veteran's headache condition is 
productive of:

(i) less frequent attacks;
(ii) characteristic prostrating attacks 
averaging one in 2 months over the last 
several months;
(iii) characteristic prostrating attacks 
occurring on an average once a month over 
the last several months; or 
(iv) very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability. 

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  If any determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 

